CONFIDENTIAL TREATMENT REQUEST BY HAVERTY FURNITURE COMPANIES, INC. PURSUANT TO
RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934.  **Confidential portions
have been omitted pursuant to the request for confidential treatment.
EXHIBIT 10.1
EXECUTED VERSION
FIRST AMENDMENT TO AMENDED AND RESTATED
RETAILER PROGRAM AGREEMENT
(Haverty Furniture Companies)
THIS FIRST AMENDMENT TO AMENDED AND RESTATED RETAILER PROGRAM AGREEMENT (this
"Amendment" or "First Amendment") is entered into as of June 27, 2018, by and
between Synchrony Bank ("Bank"), and Haverty Furniture Companies, Inc.
("Retailer").  Capitalized terms used herein and not otherwise defined have the
meanings given them in the Agreement.


WHEREAS, Bank and Retailer are parties to that certain Amended and Restated
Retailer Program Agreement made as of November 5, 2013 (the "Agreement").


WHEREAS, Bank and Retailer desire to amend the Agreement to extend the Term of
the Agreement and to address certain other issues set forth below, subject to
the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the mutual promises and subject to the terms
and conditions hereinafter set forth, the parties hereby agree as follows:




I. AMENDMENTS TO THE AGREEMENT
1.1 Elimination of Credit Review Point.  The parties agree to delete the concept
of the Credit Review Point from the Agreement.  Accordingly, Section 5(b) and
Section 17(b)(ii), both dealing with the Credit Review Point, are deleted in
their entirety, and each marked as "Intentionally Omitted."
1.2 Amendment to Section 6(e).  Effective as of July 1, 2018, Section 6(e) is
deleted in its entirety and replaced with the following:


"(e) Without limiting Bank's right to adjust Retailer Fee Percentages (as
defined in Section 6(h)) as set forth in Section 6(f), [**Confidential portion
has been omitted pursuant to a request for confidential treatment and has been
filed separately with the Commission], and as of the end of each calendar
quarter thereafter, Bank may adjust the Retailer Fee Percentage for each
credit-based promotion then offered to Cardholders by Bank based on movements in
the Twelve Month LIBOR.  As of the end of each calendar quarter, the Retailer
Fee Percentages set forth on Schedule 6 shall be adjusted as follows:  (x) any
prior adjustment to such Retailer Fee Percentages pursuant to this Section 6(e)
shall be eliminated, and (y) with respect to each such Retailer Fee Percentage,
Bank shall adjust (either up or down) such Retailer Fee Percentage by:
(i) in the case of a Retailer Fee Percentage applicable to a "with pay" credit
based promotion of less than twelve (12) months in duration, [**Confidential
portion has been omitted pursuant to a request for confidential treatment and
has been filed separately with the Commission];
(ii) in the case of a Retailer Fee Percentage applicable to a "with pay" credit
based promotion of twelve (12) months or more in duration, [**Confidential
portion has been omitted pursuant to a request for confidential treatment and
has been filed separately with the Commission];
(iii) in the case of a Retailer Fee Percentage applicable to an "equal pay"
credit based promotion of less than thirty-six (36) months in duration,
[**Confidential portion has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Commission]
(iv) in the case of a Retailer Fee Percentage applicable to an "equal pay"
credit based promotion of thirty-six (36) months or more in duration,
[**Confidential portion has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Commission]
(v) in the case of a Retailer Fee Percentage applicable to a "fixed pay" credit
based promotion, [**Confidential portion has been omitted pursuant to a request
for confidential treatment and has been filed separately with the Commission]
For purposes of effecting the above calculation, Bank shall establish the Twelve
Month LIBOR for any quarter (the "COF Quarter") as of the last business day of
the calendar quarter immediately preceding the COF Quarter and shall apply the
revised Retailer Fee Percentages resulting from such calculation as of the first
day of the second month in the COF Quarter.  If the cost of funds adjustment
calculation set forth in this Section 6(e) results in a Retailer Fee Percentage
that is less than zero, such Retailer Fee Percentage shall, irrespective of such
calculation, be deemed to equal zero and Bank shall have no obligation to rebate
any amounts to Retailer in connection with the applicable credit-based promotion
related to such Retailer Fee Percentage.  For the avoidance of doubt, (i) the
adjustment (either up or down) to any Retailer Fee Percentage pursuant to this
Section 6(e) will be in addition to any other prior adjustments (either up or
down) made to any Retailer Fee Percentage pursuant to any provision of Section
6, and (ii) no adjustment pursuant to this Section shall eliminate any prior
adjustments (either up or down) made to any Retailer Fee Percentage pursuant to
any provision of Section 6.
Each adjustment to the Retailer Fee Percentages pursuant to this Section 6(e)
shall be applied prospectively only.  [**Confidential portion has been omitted
pursuant to a request for confidential treatment and has been filed separately
with the Commission].  For clarification purposes only, examples of the
foregoing calculations are set forth on Schedule 6(e).


If at any time the [**Confidential portion has been omitted pursuant to a
request for confidential treatment and has been filed separately with the
Commission], Retailer shall have the right to notify Bank that Retailer wishes
to [**Confidential portion has been omitted pursuant to a request for
confidential treatment and has been filed separately with the Commission].


1.3 Amendment to Section 6(h).  Effective as of July 1, 2018, in Section 6(h),
the definition of Base Twelve Month LIBOR is hereby deleted in its entirety and
replaced with the following: "Base Twelve Month LIBOR" means [**Confidential
portion has been omitted pursuant to a request for confidential treatment and
has been filed separately with the Commission]."
1.4 Amendment to Section 6(i).  Effective as of September 1, 2018, Section 6(i)
is deleted in its entirety and replaced with the following:


"(i) Volume Discount.  Each Volume Discount Year (as defined below) Bank will
pay to Retailer an amount (each such payment, a "Volume Discount") equal to Net
Program Sales for such Volume Discount Year multiplied by [**Confidential
portion has been omitted pursuant to a request for confidential treatment and
has been filed separately with the Commission].  As used in this Section 6(i),
"Volume Discount Year" means a period of twelve consecutive months, with the
first such period beginning [**Confidential portion has been omitted pursuant to
a request for confidential treatment and has been filed separately with the
Commission].  Provided that no event has occurred which would allow Bank to
terminate the Agreement under Section 17(b) as a result of an ongoing breach of
this Agreement by Retailer, Bank will pay any Volume Discount due within thirty
(30) days after the end of each Volume Discount Year during the Term.  If the
Term ends on a date other than August 31st, the Volume Discount Year will end on
the last day of the Term and Bank will pay any amounts due within 30 days after
the end of the Term."
1.5 Addition of New Section 6(j).  Effective as of [**Confidential portion has
been omitted pursuant to a request for confidential treatment and has been filed
separately with the Commission], the following new Section 6(j) is hereby added
to the Agreement:


"(j) Marketing Fund.  For calendar years [**Confidential portion has been
omitted pursuant to a request for confidential treatment and has been filed
separately with the Commission], Bank will allocate to a fund held on the books
of Bank (the "Marketing Fund") at the beginning of each calendar year, an amount
equal to [**Confidential portion has been omitted pursuant to a request for
confidential treatment and has been filed separately with the Commission].  The
Marketing Fund will be used to pay for mutually agreed upon, out of pocket,
marketing expenses.  Except for the right to require Bank to make payments from
such fund, Retailer will have no right, title or interest in or to the Marketing
Fund or in or to any amounts which have been allocated thereto.  Bank will
reimburse Retailer for mutually agreed upon, out of pocket, marketing expenses
from the Marketing Fund within 30 days after Retailer submits an invoice to Bank
that meets Bank's reasonable requirements.   Any amounts previously allocated to
the Marketing Fund but not used by Bank as of the earlier of [**Confidential
portion has been omitted pursuant to a request for confidential treatment and
has been filed separately with the Commission]."


1.6 Addition of New Section 6(k).  The following new Section 6(k) is hereby
added to the Agreement:


"(k) Extension Incentive.  As an incentive for Retailer to enter into the First
Amendment, Bank will pay to Retailer, the amount of [**Confidential portion has
been omitted pursuant to a request for confidential treatment and has been filed
separately with the Commission] within 30 days after each party executes the
First Amendment (the "Extension Incentive")."


1.7 Amendment to Section 17(a).  Section 17(a) is hereby deleted and replaced
with the following:


"(a) This Agreement will continue from the Effective Date hereof through
February 29, 2024, and may be extended by the mutual written agreement of the
parties (such period, and any extensions thereof, the "Term")."
1.8 Amendment to Section 17(c).  Section 17(c) is hereby amended by adding the
following to the end of the Section:


[**Confidential portion has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Commission].


1.9 Amendment to Schedule 6(a).  Effective as of [**Confidential portion has
been omitted pursuant to a request for confidential treatment and has been filed
separately with the Commission], Schedule 6(a) to the Agreement is hereby
deleted in its entirety and replaced with the revised Schedule 6(a) attached
hereto as Attachment I.




II.  GENERAL
2.1 Authority for Amendment.  Retailer represents and warrants to Bank that the
execution, delivery and performance of this Amendment has been duly authorized
by all requisite corporate action on the part of Retailer and upon execution by
all parties, will constitute a legal, binding obligation of Retailer.
2.2 Effect of Amendment.  Except as specifically amended hereby, the Agreement,
and all terms contained therein, remains in full force and effect.  The
Agreement, as amended by this Amendment, constitutes the entire understanding of
the parties with respect to the subject matter hereof.
2.3 Binding Effect; Severability.  Each reference herein to a party hereto will
be deemed to include its successors and assigns, all of whom will be bound by
this Amendment and in whose favor the provisions of this Amendment will inure. 
In case any one or more of the provisions contained in this Amendment will be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.
2.4 Further Assurances.  The parties hereto agree to execute such other
documents and instruments and to do such other and further things as may be
necessary or desirable for the execution and implementation of this Amendment
and the consummation of the transactions contemplated hereby and thereby.
2.5 Governing Law.  This Amendment will be governed by and construed in
accordance with the laws of the State of Utah, without regard to principles of
conflicts of laws.
2.6 Counterparts.  This Amendment may be executed in counterparts, each of which
will constitute an original, but all of which, when taken together, will
constitute but one agreement.


*  *  *  *  *

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers, all as of the day and year first above
written.
SYNCHRONY BANK
 
By: /s/ Anthony S. Foster
Name:  Anthony S. Foster
Its: Senior Vice President
 
 
HAVERTY FURNITURE COMPANIES, INC.
 
By: /s/ Richard B. Hare
Name:  Richard B. Hare
Its: Executive Vice President and Chief Financial Officer
 
 
 
 

--------------------------------------------------------------------------------

Attachment 1


Schedule 6(a)
To Retailer Program Agreement
(Haverty Furniture Companies)


Approved Credit-Based Promotions


A. Non-Promotional Credit Offer:


Retailer Fee Percentage:  [**Confidential portion has been omitted pursuant to a
request for confidential treatment and has been filed separately with the
Commission]


B. Credit-Based Promotions:


Standard Retailer Fee Percentages at [**Confidential portion has been omitted
pursuant to a request for confidential treatment and has been filed separately
with the Commission]


Promotional Term
Retailer Fee Percentage
 
With Pay/Deferred Interest
Equal Pay/No Interest
6 Month
**
**
12 Month
**
**
18 Month
**
**
24 Month
**
**
36 Month
**
**
48 Month
**
**
60 Month
**
**

[**Confidential portion has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Commission].


The Retailer Fee Percentages set forth above are subject to revision as set
forth in in Section 6(e) and 6(f).